,.AO 2'458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                      Page I of l
                                                                                                                                                             7

                                      UNITED STATES DISTRICT COURT
                                                 SOUTHERN DISTRICT OF CALIFORNIA
                                                                            'i r:
                                                                            l' "
                      United States of America                                        i.JtJDGMENT IN A CRIMINAL CASE
                                       V.                                              (For Offenses Committed On or After November I, 1987)



                        Joaquin Marcos-Taguja
                                                                      ZO!q OCT 10    PcJ;eOJumber: 3:19-mj-24124
                                                                                      . f C'.)l.i?T
                                                                                      · Mn% S'ifott Levinson
                                                                                       Defendant's Attorney


REGISTRATION NO. 90753298

THE DEFENDANT:
                                             ___ _________________________
                                        ......,_
 IZl pleaded guilty to count( s) 1 of Complaint
  D was found guilty to count(s)
    after a plea of not guilty.
    Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
 Title & Section                    Nature of Offense                                                                    Count Number(s)
 8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                          1
  D The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
  •     Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                             IMPRISONMENT
        The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
 imprisoned for a term of:

                                (Ei'TIME SERVED                                     D _ _ _ _ _ _ _ _ _ days

  IZl   Assessment: $10 WAIVED IZl Fine: WAIVED
  IZl   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
  the   defendant's possession at the time of arrest upon their deportation or removal.
  D     Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


      IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
 of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
 imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
 United States Attorney of any material change in the defendant's economic circumstances.

                                                                                     Thursday, October 10, 2019
                                                                                     Date of Imposition of Sentence



                                                                                     ~-~~~-
                                                                                      ONORABLEI-\REN L. STROMBO'°M
                                                                                     UNITED STATES MAGISTRATE JUDGE



 Clerk's Office Copy                                                                                                               3:19-mj-24124
